Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-18-2006

Meehan v. PA Bd Probation
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3024




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Meehan v. PA Bd Probation" (2006). 2006 Decisions. Paper 1095.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1095


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No: 04-3024

                                MICHAEL K. MEEHAN

                                                v.

                            PENNSYLVANIA BOARD OF
                            PROBATION AND PAROLE;
                           ATTORNEY GENERAL OF THE
                            STATE OF PENNSYLVANIA;
                               GERALD J. PAPPERT,

                                            Appellants

                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (Civ. No. 04-cv-00495)
                        District Judge: Hon. James M. Munley

                    Submitted pursuant to Third Circuit LAR 34.1(a)
                                   March 27, 2006

               Before: McKEE and VAN ANTWERPEN, Circuit Judges,
                        and POLLAK, Senior District Judge *

                             (Opinion filed: May 18, 2006)

                                       OPINION
McKEE, Circuit Judge.

      The Pennsylvania Board of Probation and Parole and Gerald J. Pappert, the


      *
       The Hon. Louis H. Pollak, Senior District Judge for the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.

                                            1
Attorney General of the Commonwealth of Pennsylvania, (collectively, the

“Commonwealth”) appeal the district court’s grant of § 2254 habeas relief to Michael K.

Meehan. For the reasons that follows, we will vacate the grant of relief and remand for

further proceedings consistent with our opinion in Richardson v. Pennsylvania Board of

Probation and Parole, 423 F.3d 282 (3d Cir. 2005).

                                             I.

       Meehan, a state prisoner, was convicted of aggravated assault and making

terroristic threats. In 1990, the state court imposed consecutive sentences with a

maximum of 16 years’ imprisonment. In July 1997, he was released on parole, but was

declared delinquent in October 1998 after two urine samples tested positive for opiates

and cocaine. He was subsequently recommitted as a technical parole violator and

sentenced to 12 months’ backtime. In December 1999, he pleaded guilty to three counts

of drunk driving. Based on those convictions, the Parole Board recommitted him as a

convicted parole violator in April 2000 and ordered him to serve 12 months’ backtime.

He has since been denied parole three times.

       After exhausting his state remedies, Meehan filed a § 2254 habeas petition

alleging, inter alia, that the retroactive application of the 1996 amendments to the parole

statute (applying new criteria for parole) violated the ex post facto clause of the United

States Constitution. The district court agreed with him and granted habeas relief by

directing that the Parole Board re-adjudicate his parole application under the pre-1996


                                             2
statute. The Commonwealth then filed this appeal.

                                             II.

       Our opinion in Richardson v. Pennsylvania Board of Probation and Parole, 423
F.3d 282 (3d Cir. 2005), controls this appeal. In that case, after an analysis of recent

Pennsylvania Supreme Court cases and our opinion in Mickens-Thomas v. Vaughn, 321
F.3d 374 (3d Cir. 2003), we held that even though the practical effect of the 1996

amendment may be that it increases an individual prisoner’s sentence, in order to obtain

habeas relief based on an ex post facto violation, the state prisoner must also show that he

was individually disadvantaged by the use of the 1996 amendments in his parole

determination.

       However, Richardson was decided more than one year after the district court

granted relief to Meehan. Therefore, the district court did not have the benefit of our

opinion. Accordingly, we believe it prudent to vacate the grant of habeas relief and

remand so that the district court can consider whether Meehan was individually

disadvantaged by the application of the 1996 amendments to his parole determination.

                                            III.

       For the above reasons, we will vacate the grant of habeas relief and remand for the

district court to consider whether Meehan was individually disadvantaged by the

application of the 1996 amendments to his parole determination.




                                             3